Citation Nr: 1812464	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an effective date prior to February 12, 2014, for the grant of service connection for myeloproliferative disease due to Agent Orange exposure, on the basis of clear and unmistakable error (CUE) in an October 2012 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  Service connection for myeloproliferative disease was granted in an April 2015 rating decision, and an effective date of February 12, 2014, was assigned.

2.  The prior October 2012 rating decision, which denied service connection for myeloproliferative disease was not reasonably supported by the evidence of record at that time and was inconsistent with the laws and regulations then in effect.

3.  The VA received a claim for compensation for myeloproliferative disease on May 18, 2012.


CONCLUSIONS OF LAW

1.  The October 2012 rating decision contained clear and unmistakable error.  
38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a) (2017).

2.  The requirements for an effective date of May 18, 2012, for the award of service connection for myeloproliferative disease have been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

Clear and Unmistakable Error

The Board notes that an unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in that decision.  When the evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.105(a).  

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUE are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

Importantly, a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Furthermore, in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Merits

The Veteran argues that the October 2012 rating decision that denied his claim of entitlement to compensation for myeloproliferative disease should be reversed or revised on the basis of CUE.  Specifically, he points to a statement authored in April 2012 by a private provider which indicated that the Veteran's myeloproliferative disease was exclusively caused by exposure to Agent Orange in service.  Upon review, the Board finds that the evidence supports the Veteran's contention that the October 2012 rating decision contained clear and unmistakable error.

As noted above, the Veteran provided an April 2012 statement from a private examiner which definitively linked the Veteran's myeloproliferative disease to his exposure to Agent Orange in service and provided a rationale.  Despite this opinion, the RO obtained a VA opinion which determined that because the Veteran's disability was not on the list of disabilities for which service connection can be presumed based on herbicide exposure, his myeloproliferative disease was not related to service.  This opinion does not address the question of whether the Veteran's myeloproliferative disease was related to herbicide exposure regardless of whether it was on the presumptive disease list, thus, it provides no counter to the positive opinion provided by the Veteran's private doctor in April 2012. Accordingly, at the time of the October 2012 RO decision, the evidence was undebatable that his myeloproliferative disease was related to his herbicide exposure in service.  Thus, the RO's October 2012 rating decision contained clear and unmistakable error in failing to grant the Veteran's claim of entitlement to service connection for myeloproliferative disease at that time.  Thus, the Veteran has presented evidence of CUE in the RO's October 2012 adjudication, which, had such error not been made, would have manifestly changed the outcome of the decision.  As such, the CUE challenge to the October 2012 rating decision is granted.

Turning to the issue of an earlier effective date, the Board notes that the Veteran first claim for service connection for myeloproliferative disease was received on May 18, 2012.  The Board notes that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; C.F.R. § 3.400.  The Veteran did not file his claim within one year of his separation from service, thus, this provision does not apply. While entitlement may have arisen prior to May 18, 2012,  he Veteran's claim for service connection for myeloproliferative disease was first received on May 18, 2012. Accordingly, as that is the later date, the Board finds that the appropriate effective date for the award of service connection for myeloproliferative disease is May 18, 2012.  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of May 18, 2012, for the grant of service connection for myeloproliferative disease, to include on the basis of clear and unmistakable error (CUE) in the October 2012 rating decision, is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


